EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lilia Lord on 04/01/2021.

The application has been amended as follows: 

1. (Currently Amended)  A battery pack comprising: a lower case having an internal space therein, the lower case including a groove portion extending along a certain width of an outer top surface of the lower case; an upper case arranged on the lower case; a battery unit accommodated in the internal space of the lower case and including a plurality of battery cells; and a sealing member inserted into the groove portion to be located between the upper case and the lower case, wherein a cross-sectional shape of the sealing member includes an upper surface, a lower surface, and a side surface connecting the upper surface to the lower surface, the upper surface being a curved surface convexed toward the upper case, and wherein the sealing member includes a protrusion portion on the side surface, a top surface of the protrusion portion facing the upper case and being at a lower level than the upper surface of the sealing member, such that the top surface of the protrusion portion defines a step relative to the upper surface of the sealing member;
a polarity indication tab; and a connection portion connecting the polarity indication tab to the sealing member; and wherein the polarity indication tab has a first surface and a second surface opposite to the first surface, a polarity being indicated only on the first surface.

Please cancel claims 6 and 7.

8. The battery pack of claim [[6]] 1, wherein the groove portion has a fitting groove opened to the internal space of the lower case, the connection portion extending from the polarity indication tab to the sealing member through the fitting groove.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to teach or fairly suggest wherein the sealing member includes a protrusion portion on the side surface, a top surface of the protrusion portion facing the upper case and being at a lower level than the upper surface of the sealing member, such that the top surface of the protrusion portion defines a step relative to the upper surface of the sealing member. In addition, a polarity indication tab and a connection portion connecting the polarity indication tab to the sealing member; and wherein the polarity indication tab has a first surface and a second surface opposite to the first surface, a polarity being indicated only on the first surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723